DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Response to Arguments
	Examiner acknowledges the changes to the drawings and the claims. 

The indicated allowability of claims 1-20 are withdrawn in view of the newly discovered reference by Saburi (Pub. No.: US 2020/0271544 A1).  Rejections based on the newly cited reference follow.

Claim Objections
Regarding claim 12, recites the limitation “on of” in line 2. It appears that the word “one” was misspelled. Please review.

 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saburi (Pub. No.: US 2020/0271544 A1).

Regarding claim 1, Saburi teaches a method (Abstract, shaft vibration monitoring system and method,) comprising: 
receiving sensor information from a primary sensor, the primary sensor positioned to receive information from a portion of an industrial operation (Fig. 1, shaft vibration measurement unit 12, para [0036], “The shaft vibration measurement unit 12 acquires a value measured by a vibration sensor. For example, the shaft vibration measurement unit 12 acquires a voltage value corresponding to a distance between the bearing and the rotor 6 measured by a gap sensor.”. The shaft vibration measurement unit 12 measures vibration of the bearing and rotor); 
receiving sensor information from one or more secondary sensors, the one or more secondary sensors are arranged to provide additional information about the portion of the industrial operation monitored by the primary sensor indicative of current operating conditions of the portion of the industrial operation (Fig. 1, process data measurement unit 11, para [0035], “The process data measurement unit 11 acquires process data indicating the operation conditions of the plant 1. For example, the process data measurement unit 11 acquires the rotational speed of the rotor 6 measured by a rotation sensor and acquires the bearing temperature measured by a temperature sensor.”. The process data measurement unit 11 measures the rotational speed of the rotor and the temperature of the bearing); 
using the sensor information from the one or more secondary sensors and a machine learning algorithm to determine if the portion of the industrial operation is operating in a normal or abnormal condition (Fig. 6, step S172,  para [0071], “Also, in parallel with the processing from step S180, the shaft vibration calculation model creation unit 16 calculates a difference between a currently measured shaft vibration value and a normal shaft vibration value in the initial stage of the operation obtained by inputting a currently measured rotational speed and bearing temperature to the shaft vibration calculation model (initial) (step S171). The shaft vibration calculation model creation unit 16 determines whether or not the difference is in a predetermined allowable range indicating an influence due to mild deterioration over time (step S172).” and para [0046], “Alternatively, the determination model creation unit 18 may create a determination model indicating relationships between the rotational speed and the bearing temperature and the shaft vibration value in a method such as regression analysis, machine learning, and deep learning for the learning data.”. The temperature of the bearing and the rotational speed of the rotor obtained from the processing data measurement unit 11 are used to compare with the vibration obtained from the shaft vibration measurement unit 12 to determine machine abnormality/deterioration); and 
in response to determining that the portion of the industrial operation is operating in a normal condition, using sensor information from the primary sensor during the determined normal operating condition to derive a primary sensor signature for the sensor information from the primary sensor (Fig. 6, steps S173-S175, para [0075], “For example, the shaft vibration analysis unit 17 calculates shaft vibration values when the bearing temperature and the rotational speed are changed over the entire range in the normal range on the basis of the shaft vibration calculation model (latest) and saves the shaft vibration values as learning data in the storage unit 19.”. Calculates and stores the shaft vibration values at step S174).  

Regarding claim 2, Saburi teaches the method of claim 1, further comprising: 
receiving additional sensor information from one of: 
 	the primary sensor positioned to receive information from the portion of the industrial operation used to derive the primary sensor signature (Fig. 6, step S170, the system continuously received data from the measurement unit 12); and 
 	another primary sensor positioned to receive information from a portion of an industrial operation similar to the portion of the industrial operation used to derive the primary sensor signature; 
determining if the additional sensor information exceeds the primary sensor signature by a threshold amount (fig. 6, the system determines whether the measured difference is larger than the allowable range); and 
sending an alert in response to determining that the additional sensor information exceeds the primary sensor signature by the threshold amount (para [0003] and [0072]. Alarm or stop the operation of the machine).  

Regarding claim 3, Saburi teaches the method of claim 2, wherein the primary sensor signature comprises frequency information and determining if the additional sensor information exceeds the primary sensor signature by a threshold amount comprises determining if the additional sensor information at a frequency exceeds the primary sensor signature at the frequency by the threshold amount (para [0063], “When the abnormality monitoring unit 14 determines that the shaft vibration value is abnormal (step S180: Yes), the abnormality monitoring unit 14 performs predetermined abnormality diagnosis (step S190). For example, causes of abnormalities (damage to a bearing, damage to the rotor 6, abnormal vibrations of an impeller, and the like) suspected for each frequency of the shaft vibration value may be registered in the storage unit 19 and the abnormality monitoring unit 14 may estimate the causes of the abnormalities by performing frequency analysis with respect to shaft vibrations. Also, a monitoring person may take a measure such as the reduction of the rotational speed of the rotor 6 as necessary.”. Use frequency analysis to determine the cause of the abnormality).  

Regarding claim 4, Saburi teaches the method of claim 2, wherein the portion of the industrial operation at least similar to the portion of the industrial operation used to derive the primary sensor signature is the portion of the industrial operation used to derive the primary sensor signature (Fig. 1, the shift vibration values are obtained from the machine 1) and the primary sensor used to receive the additional sensor information is the primary sensor used to derive the primary sensor signature (Fig. 1, the shift vibration measurement unit is continuously used to receive vibrational data).  

Regarding claim 5, Saburi teaches the method of claim 1, wherein the information from the primary sensor comprises a repeating pattern (para [0066], “Also, according to the present embodiment, it is possible to promptly collect normal shaft vibration values with respect to all patterns in which the operation condition changes in the normal range in a calculation process based on a computer by means of a shaft vibration calculation model identified by a system during a test operation or a trial operation of an actual machine.”).  

Regarding claim 7, Saburi teaches the method of claim 1, wherein the machine learning algorithm updates the primary sensor signature in response to: 
receiving additional sensor information from the primary sensor and receiving additional sensor information from the one or more secondary sensors (Fig. 6, steps S173-175, the system continuously receive data from the measurement units 11 and 12 to update shaft vibration determination model and value); and/or
 receiving sensor information from a primary sensor and receiving sensor information from one or more secondary sensors positioned to receive information from a portion of an industrial operation at least similar to the portion of the industrial operation used to derive the primary sensor signature.  

Regarding claim 9, Saburi teaches the method of claim 1, wherein the primary sensor comprises one of a vibration sensor (Para [0036], vibration sensor), an acoustic sensor, a pressure sensor and a flow sensor.  

Regarding claim 10, Saburi teaches the method of claim 1, wherein: a secondary sensor of the one or more secondary sensors comprises one of a temperature sensor (para [0036], temperature sensor), a current sensor, a voltage sensor, a camera, a motion sensor, a vibration sensor, an acoustic sensor, a pressure sensor, a flow sensor and information from a programmable logic controller ("PLC"); 
one or more of the secondary sensors are of a different type than the primary sensor; 
one or more of the secondary sensors perform a different function than the primary sensor; and/or 
one or more of the secondary sensors comprise a virtual sensor comprising a sensing function based on sensor information from two or more other sensors.

Regarding claim 11, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a system that performs the method of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 16, recites a system that performs the method of claims 9 and 10. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a computer readable storage medium storing instructions to perform the method of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a computer readable storage medium storing instructions to perform the method of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a computer readable storage medium storing instructions to perform the method of claim 5. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 6, 8, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685